Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 1 of 16 Page ID #:111




                              EXHIBIT F
                 Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 2 of 16 Page ID #:112
            Electronically FILED by Superior Court of California, County of Los Angeles on 11/05/2019 04:48 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Yanez,Deputy Clerk



                     1     Michele Ballard Miller (SBN 104198)
                            mbmiller@cozen.com
                     2     Nicole Herter Perkin (SBN 255152)
                            nperkin@cozen.com
                     3
                           COZEN O'CONNOR
                     4     1299 Ocean Avenue, Suite 900
                           Santa Monica, CA 90401
                     5     Telephone: (310) 393-4000
                           Facsimile: (310) 394-4700
                     6
                           Attorneys for Defendant
                     7
                           G/O MEDIA, INC.
                     8

                     9
                                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                   10
                                                                FOR THE COUNTY OF LOS ANGELES
                   11

                   12      NADINE JARRARD, an individual,                                                 Case No.: 19STCV32942

                   13                                         Plaintiff,                                  ASSIGNED FOR ALL PURPOSES TO
                                                                                                          JUDGE YOLANDA OROZCO - Dept. 31
                   14
                           v.
0::   §            15                                                                                     DEFENDANT G/O MEDIA, INC.'S ANSWER
0     I!!
z <I)"                     G/O MEDIA, INC. a Corporation; and                                             TO PLAINTIFF'S FIRST AMENDED
0     ui
µ ffi              16      DOES 1-50, inclusive,                                                          COMPLAINT
0~
~ o~               17
0
(_)~
                                                              Defendants.
                                                                                                          Complaint filed: September 16, 2019
                   18
                                                                                                          FAC filed:       October 18, 2019
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28


                                                             DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                                              FIRST AMENDED COMPLAINT- Case No: 19STCV32942
                           LEGAL\43556046\ 1
      Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 3 of 16 Page ID #:113


       1           Defendant G/0 Media, Inc. ("Defendant"), hereby answers Plaintiff Nadine Jarrard's

       2   ("Plaintiff") First Amended Complaint as follows:

       3
       4           Pursuant to Section 431.30(d) of the California Code of Civil Procedure, Defendant

       5   generally denies each and every material allegation contained in Plaintiff's First Amended

       6   Complaint, and further denies that any damage, whether in the character or amount set forth

       7   in the First Amended Complaint, or in any sum, or at all, has been caused by reason of any

       8   act or omission on the part of Defendant. Defendant further denies that it is liable to Plaintiff

       g   under any theory, including, without limitation, the theories of liability asserted in the First

      1O Amended Complaint.
      11

      12                                    AFFIRMATIVE DEFENSES

      13

      14           Defendant alleges the affirmative defenses set forth herein as to each and every cause

a:    15   of action and claim for relief asserted in the First Amended Complaint unless specified
~
z
0
(.)   16   otherwise. By pleading these affirmative defenses, Defendant does not assume the burden
b
z
UJ

~
(.)
      17   of proving any fact, issue, or element of a cause of action where such burden belongs to

      18   Plaintiff.

      19
      20                                 FIRST AFFIRMATIVE DEFENSE

      21                                     (Failure to State a Claim)

      22           As a separate and affirmative defense to each and every cause of action asserted in

      23   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff's First Amended

      24   Complaint, and/or each purported cause of action therein, fails to allege facts surricienl lo

      25   state a claim upon which relief can be granted against Defendant.

      26
      27
      28

                                                        2
                                DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                 FIRST AMENDED COMPLAINT- Case No: 19STCV32942
           LEGAL\43556046\1
      Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 4 of 16 Page ID #:114


       1                                 SECOND AFFIRMATIVE DEFENSE

       2                          (Failure to Exhaust Administrative Remedies)

       3           As a separate and affirmative defense to each and every cause of action asserted in

       4   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff has failed to comply with

       5   applicable procedural and administrative prerequisites, including the exhaustion of her

       6   administrative remedies with State and/or Federal agencies, including but not limited to the

       7   Equal Employment Opportunity Commission ("EEOC") or California Department of Fair

       8   Employment and Housing ("DFEH"), the exhaustion of which is a condition precedent to the

       9   maintenance of this action.       The Court lacks jurisdiction over any claims which are not

      1o contained in a timely administrative charge filed by Plaintiff. Okoli v. Lockheed Technical

      11   Operations Co., 36 Cal. App. 4th 1607, 1613 (1995). Further, any and all claims or alleged

      12   conduct that occurred prior to one year before the filing of any such administrative charge are

      13   time barred as a matter of law.

      14

a:    15                                  THIRD AFFIRMATIVE DEFENSE
0
z
z
0
(_)   16                                 (Exhaustion of Internal Remedies)
b
z
w
N
0
(_)
      17           As a separate and affirmative defense to each cause of action in Plaintiff's First

      18   Amended Complaint, Defendant alleges that Plaintiff's claims are barred, in whole or in part,

      19   to the extent Plaintiff failed to exhaust available administrative remedies pursuant to

      20   Defendant's established internal policies and procedures.

      21

      22                                 FOURTH AFFIRMATIVE DEFENSE

      23                                        (Statute of Limitations)

      24           As a separate and affirmative defense to each and every cause of action asserted in

      25   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff's claims are barred by

      26   the applicable statutes of limitations including, but not limited to, those limitations set forth in

      27   California Code of Civil Procedure sections 335.1, 337, 338, 339; California Government

      28

                                                        3
                                DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                 FIRST AMENDED COMPLAINT- Case No: 19STCV32942
           LEGAL\43556046\1
         Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 5 of 16 Page ID #:115


          1   Code sections 12960 and 12965, and California Labor Code sections 1197 .5(i) and 203(b)

          2   (as well as any other statutes that might include applicable time bars).

          3

          4                                 FIFTH AFFIRMATIVE DEFENSE

          5                                        (Waiver and Estoppel)

          6           As a separate and affirmative defense to each and every cause of action asserted in

          7   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff, by her acts and

          8   omissions, has waived and is estopped and barred from alleging the matters set forth in the

          9   First Amended Complaint.

         10
         11                                 SIXTH AFFIRMATIVE DEFENSE

         12                                              (Laches)

         13           As a separate and affirmative defense to each and every cause of action asserted in

         14   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff is barred from any relief

"'   ~   15   by the doctrine of laches.
0    ~
~ ~
O    w
µ ffi    16
0~

~g       17                                SEVENTH AFFIRMATIVE DEFENSE
()®
         18                                     (Doctrine of Unclean Hands)

         19           As a separate and affirmative defense to each and every cause of action asserted in

         20   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff is barred from any relief

         21   by the doctrine of unclean hands.

         22
         23                                EIGHTH AFFIRMATIVE DEFENSE

         24                                             (ConsenQ

         25           As a separate and affirmative defense to each and every cause of action asserted in

         26   Plaintiff's First Amended Complaint, Defendant alleges that any recovery on Plaintiff's First

         27   Amended Complaint is barred to the extent that Plaintiff consented to any of the activities

         28   and/or conduct alleged therein.

                                                            4
                                  DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                   FIRST AMENDED COMPLAINT- Case No: 19STCV32942
              LEGAL\43556046\1
            Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 6 of 16 Page ID #:116


             1                                 NINTH AFFIRMATIVE DEFENSE

             2                              (Workers' Compensation Preemption)

             3           As a separate and affirmative defense to each and every cause of action in Plaintiff's

             4   First Amended Complaint, Defendant alleges, upon information and belief, that the claims in

             5   the First Amended Complaint for physical and/or emotional injury and related injuries allegedly

             6   suffered by Plaintiff in relation to her employment, are preempted by the exclusive remedy

             7   provisions of the California Workers' Compensation Act, Labor Code §§ 3200,            et seq.
             8   Defendant had workers' compensation insurance or was self-insured for workers'

             9   compensation claims at the time of Plaintiff's alleged work-related injuries.

            10

            11                                 TENTH AFFIRMATIVE DEFENSE

            12                          (Good Faith / Legitimate Business Reasons)

            13           As a separate and affirmative defense to each and every cause of action asserted in

            14   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff's claims are barred, in

a:
      8
      O>    15   whole or in part, because, all actions and conduct by Defendant about which Plaintiff
0     ~
zz     ~
      <J)

 0
(.)   '"
      ~
            16   complains would have been made or taken regardless of any wrongful conduct alleged, and
oJ
z     ~
 ~ ~             were made without oppression, fraud or malice, and in good faith for just, fair, privileged,
0 O
(.) g:
            17
      ~

            18   justified, non-harassing, non-discriminatory, non-retaliatory and legitimate business reasons,

            19   based on all relevant facts and circumstances known by Defendant at the time it acted.

            20

            21                              ELEVENTH AFFIRMATIVE DEFENSE

            22                                       (Privileged Conduct)

            23           As a separate and affirmative defense to each and every cause of action asserted in

            24   Plaintiff's First Amended Complaint, Defendant alleges that any recovery on the First

            25   Amended Complaint, or any cause of action, is barred in whole or in part, because

            26   Defendant's alleged conduct was privileged, undertaken with a good faith belief that good

            27   cause existed for any disputed conduct or actions taken, pursuant to a just and proper

            28

                                                                5
                                     DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                      FIRST AMENDED COMPLAINT- Case No: 19STCV32942
                 LEGAL\43556046\ 1
        Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 7 of 16 Page ID #:117


         1   exercise of management discretion, and the disputed conduct was not done without probable

         2   cause or in bad faith.

         3

         4                               TWELFTH AFFIRMATIVE DEFENSE

         5                      (Avoidable Consequences/Appropriate Remedial Action)

         6           As a separate and affirmative defense to each and every cause of action asserted in

         7   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff's claims are barred, in

         8   whole or in part, because Defendant had in place and implemented in good faith, policies,

         9   procedures and other measures that were reasonably designed to prevent workplace

        10   discrimination, harassment, and retaliation.       Plaintiff unreasonably failed to invoke those

        11   measures or to take other corrective action regarding any perceived discrimination,

        12   harassment, or retaliation, and, to the extent Plaintiff suffered any harm (which Defendant

        13   denies), the reasonable use of such policies, procedures, and other measures would have

        14   prevented some or all of that harm.     Defendant alleges that Plaintiff is barred from any
   8
a: "'   15   recovery because Defendant took immediate and appropriate corrective action when it
0 ~
z::,
z"'
O ui
0 ~     16   became aware of the conduct alleged by Plaintiff.
0 ~
z:;
~ ~
Oo
0 g:
        17
   ~

        18                              THIRTEENTH AFFIRMATIVE DEFENSE

        19                                       (Lack of Knowledge)

        20           As a separate and affirmative defense to each and every cause of action asserted in

        21   Plaintiff's First Amended Complaint, Defendant is informed and believes and thereon alleges

        22   that Plaintiff's claims are barred, in whole or in part, because Defendant had no knowledge

        23   that Plaintiff was subject to harassment, discrimination, and/or retaliation as alleged in the

        24   First Amended Complaint.

        25
        26
        27
        28
                                                            6
                                   DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                    FIRST AMENDED COMPLAINT- Case No: 19STCV32942
             LEGAL\43556046\1
          Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 8 of 16 Page ID #:118


           1                               FOURTEENTH AFFIRMATIVE DEFENSE

           2                                         (No But For Causation)

           3           As a separate and affirmative defense to each and every cause of action asserted in

           4   Plaintiff's First Amended Complaint, Defendant alleges that if any adverse employment action

           5   was taken against Plaintiff, Plaintiff cannot establish that any purported adverse employment

           6   action would not have occurred but for any alleged discriminatory or retaliatory motive.

           7
           8                                FIFTEENTH AFFIRMATIVE DEFENSE

           g                                 (No Substantial Motivating Factor)

          10           As a separate and affirmative defense to the second, third, and fourth causes of action

          11   asserted in Plaintiff's First Amended Complaint, Defendant alleges that if it is found that its

          12   actions         were      motivated        by      both       discriminatory/retaliatory      and

          13   nondiscriminatory/nonretaliatory reasons, the nondiscriminatory/nonretaliatory reasons alone

          14   would have induced it to make the same decision and, therefore, any improper motive was

"' §      15   not a substantial motivating factor in the decision. Harris v. City of Santa Monica, 56 Cal. 4th
0    ~
~ ~
s3
o;:;
     i    16   203 (2013).
z    z
UJ   .5
 t:j 8    17
(.) ~

          18                                SIXTEENTH AFFIRMATIVE DEFENSE

          19                                   (Basis of Any Pay Differential)

          20           As a separate and affirmative defense to the first cause of action asserted in Plaintiff's

          21   First Amended Complaint, Defendant alleges that to the extent any difference in Plaintiff's pay

          22   exists, such difference was based on a seniority system, a merit system, a system that

          23   measures earnings by quantity or quality of production, or a bona fide factor other than sex,

          24   and such factor was applied reasonably amJ lhal il accounts for tile entire difference in wages.

          25

          26

          27
          28

                                                              7
                                      DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                       FIRST AMENDED COMPLAINT- Case No: 19STCV32942
               LEGAL\43556046\ 1
           Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 9 of 16 Page ID #:119


            1                             SEVENTEENTH AFFIRMATIVE DEFENSE

            2                                 (Any Pay Differential Not Willful)

            3           As a separate and affirmative defense to the first cause of action asserted in Plaintiff's

            4   First Amended Complaint, Defendant alleges that, to the extent any difference in Plaintiff's

            5   pay exists, such difference was not willful.

            6

            7                              EIGHTEENTH AFFIRMATIVE DEFENSE

            8                                     (Conduct Not Unwelcome)

            9           As a separate and affirmative defense to Plaintiffs' second and third causes of action

           10   asserted in Plaintiff's First Amended Complaint, Defendant alleges that any recovery on

           11   Plaintiff's First Amended Complaint, or on any purported cause of action alleged therein, is

           12   barred to the extent that the alleged wrongful conduct was not unwelcome by Plaintiff.

           13
           14                              NINETEENTH AFFIRMATIVE DEFENSE

a:         15                                           (No Harassment)
0
z
z    I
     u<
0
()
     i     16           As a separate and affirmative defense to Plaintiff's second and third causes of action,
0
zw   I
N
0
()   i     17   Defendant alleges that Plaintiff's claims are barred, in whole or in part, because any conduct
     <fl



           18   alleged by Plaintiff to be harassing towards her was not sufficiently severe or pervasive to

           19   alter the conditions of Plaintiff's employment and create an abusive work environment.

           20
           21                               TWENTIETH AFFIRMATIVE DEFENSE

           22                                       (No Protected Activity)

           23           As a separate and affirmative defense to Plaintiff's third cause of action, Defendant

           24   alleges that Plaintiff's claim is barred because Plainlirr did nol engage in any protected activity.

           25
           26
           27
           28
                                                             8
                                     DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                      FIRST AMENDED COMPLAINT- Case No: 19STCV32942
                LEGAL\43556046\1
            Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 10 of 16 Page ID #:120


              1                             TWENTY-FIRST AFFIRMATIVE DEFENSE

              2                                         (Statute Of Frauds)

              3           As a separate and affirmative defense to the eighth cause of action set forth in the First

              4   Amended Complaint, Defendant alleges that the claim is barred by the statute of frauds,

              5   California Civil Code section 1624.

              6

              7                           TWENTY-SECOND AFFIRMATIVE DEFENSE

              8                      (Failure of Consideration and Excuse of Performance)

              9           As a separate and affirmative defense to the eighth cause of action in the First

             1o   Amended Complaint, Defendant alleges, on information and belief, that to the extent a

             11   contract did exist between Defendant and Plaintiff, Plaintiff breached express or implied

             12   obligations owing to Defendant, and thus excused any alleged required performance by

             13   Defendant.

             14

ct   ~       15                             TWENTY-THIRD AFFIRMATIVE DEFENSE
0 ~
zz <fl::,
0 .r
(.) iii      16                                       (All Duties Performed)
bl
z     ~
 ~ ~                      As a separate and affirmative defense to the eighth cause of action in the First
 0 o
(.) :ll
             17
     ~

             18   Amended Complaint, Defendant alleges, on information and belief, that to the extent a

             19   contract did exist between Defendant and Plaintiff, Defendant duly performed, satisfied, and

             20   discharged all duties and obligations that it may have owed to Plaintiff arising out of any and

             21   all contracts made by or on behalf of Defendant.

             22

             23                           TWENTY-FOURTH AFFIRMATIVE DEFENSE

             24                                               (Mistake)

             25           As a separate and affirmative defense to the eighth cause of action in the First

             26   Amended Complaint, Defendant alleges, on information and belief, that the claim is barred

             27   because of the mutual and/or unilateral mistake of the parties.

             28

                                                                  9
                                       DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                        FIRST AMENDED COMPLAINT • Case No: 19STCV32942
                  LEGAL\43556046\1
          Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 11 of 16 Page ID #:121


            1                              TWENTY-FIFTH AFFIRMATIVE DEFENSE

            2                                             (No Penalties}

            3            As a separate and affirmative defense to the ninth cause of action asserted in Plaintiff's

            4   First Amended Complaint, Defendant alleges that Plaintiff is not entitled to recover any penalty

            5   or liquidated damages award under the California Labor Code because at all times relevant

            6   herein, Defendant did not willfully fail to comply with the compensation provisions of the

            7   California Labor Code, but rather acted in good faith and had reasonable grounds for believing

            8   that it did not violate the compensation provisions of the California Labor Code.

            9

           10                              TWENTY-SIXTH AFFIRMATIVE DEFENSE

           11                                          (Unjust Enrichment)

           12           As a separate and affirmative defense to the ninth cause of action asserted in Plaintiff's

           13   First Amended Complaint, Plaintiff's claims for civil penalties, including but not limited to,

           14   penalties under California Labor Code section 203 would result in an award that is unjust,

a:
     8
     0,    15   arbitrary and oppressive and/or confiscatory pursuant to the California Constitution.
0 ~
z:,
z,,,
0 w
(.) il     16
b~
a'i ~
t5 8       17                           TWENTY-SEVENTH AFFIRMATIVE DEFENSE
(.) §
           18                                      (After-Acquired Evidence)

           19           As a separate and affirmative defense to each and every cause of action set forth in

           20   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff's claims are barred, in

           21   whole or in part, to the extent Defendant has discovered, or will discover, additional evidence

           22   indicating that Plaintiff engaged in conduct before or while Plaintiff was employed by

           23   Defendant that precludes or limits her assertion of the claims for relief and/or damages

           24   presented in the First Amended Complaint.             For example, Defendant may cfo:;1,;over

           25   misconduct that was sufficiently severe that it would have terminated Plaintiff's employment

           26   for that reason alone, had Defendant known of it at the time.

           27

           28

                                                             10
                                      DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                       FIRST AMENDED COMPLAINT - Case No: 19STCV32942
                LEGAL\43556046\ 1
           Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 12 of 16 Page ID #:122


             1                           TWENTY-EIGHTH AFFIRMATIVE DEFENSE

             2                          (Defendant's Appropriate Corrective Action)

             3           As a separate and affirmative defense to each and every cause of action set forth in

             4   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff is barred from any

             5   recovery because Defendant took immediate and appropriate corrective action when it

             6   became aware of the conduct alleged by Plaintiff.

             7
             8                           TWENTY-NINTH AFFIRMATIVE DEFENSE

             g                         (Intervening and Superseding Acts of Others)

            1o           As a separate and affirmative defense to each and every cause of action asserted in

            11   Plaintiff's First Amended Complaint, Defendant alleges that if, in fact, Plaintiff was damaged

            12   in any sum whatsoever, that said damages were a direct and proximate result of the

            13   intervening and superseding actions on the part of other parties and not Defendant, and that

            14   such intervening and superseding actions on the part of other parties bars recovery herein

a:
     8
     O>     15   from Defendant in that Defendant neither authorized, ratified, encouraged nor condoned such
0 ~
z:,
z,,,
O    ui
0:,
- ~
            16   actions.
o,.
~    !
0N O
   "        17
0    ill
     ~
            18                              THIRTIETH AFFIRMATIVE DEFENSE

            19                                  (Damages Caused By Others)

            20           As a separate and affirmative defense to each and every cause of action asserted in

            21   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff's alleged damages and

            22   injuries, if any, resulted in whole or in part from Plaintiff's own contributory fault, acts,

            23   omissions, negligence, and/or intentional conduct and/or from the contributory fault, acts,

            24   omissions, and/or negligence of other defendants and/or third parties.

            25
            26
            27
            28

                                                            11
                                     DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                      FIRST AMENDED COMPLAINT • Case No: 19STCV32942
                 LEGAL\43556046\ 1
           Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 13 of 16 Page ID #:123


             1                               THIRTY-FIRST AFFIRMATIVE DEFENSE

             2                                           (Comparative Fault)

             3             As a separate and affirmative defense to each and every cause of action asserted in

             4   Plaintiff's First Amended Complaint, Defendant alleges that Plaintiff's negligence with respect

             5   to the matters alleged in the First Amended Complaint proximately caused or contributed to

             6   the damages Plaintiff claims herein. Such negligence totally or proportionally offsets any

             7   potential recovery by Plaintiff.

             8
             9                              THIRTY-SECOND AFFIRMATIVE DEFENSE

            1O                                          (No Proximate Cause)

            11             As a separate and affirmative defense to each and every cause of action asserted in

            12   Plaintiff's First Amended Complaint, Defendant alleges that if Plaintiff has suffered any

            13   physical and/or emotional distress or injury, such physical and/or emotional distress or injury

            14   was not proximately caused by the actions of Defendant, or anyone acting on Defendant's

a:   0      15   behalf.
0
z
z
     g
0    -<
0
     CJ
     .iz    16
0
zw   0
     ::.
N
0
     i      17                               THIRTY-THIRD AFFIRMATIVE DEFENSE
0    en


            18                                      (Failure to Mitigate Damages)

            19             As a separate and affirmative defense to each and every cause of action asserted in

            20   Plaintiff's First Amended Complaint, Defendant is informed and believes and thereon alleges

            21   that Plaintiff has failed to mitigate or attempt to mitigate her damages, if in fact any damages

            22   have been or will be sustained, and any recovery by Plaintiff must be diminished by reason

            23   thereof.

            24

            25                              THIRTY-FOURTH AFFIRMATIVE DEFENSE

            26                             (Failure to State a Claim - Punitive Damages)

            27             Plaintiff's claim for punitive damages fails to state a claim under California Civil Code

            28   section 3294. Defendant did not have advance knowledge of the unfitness of any officer,

                                                                  12
                                        DEFENDANT G/O MEDIA, INC.'$ ANSWER TO PLAINTIFF'S
                                         FIRST AMENDED COMPLAINT - Case No: 19STCV32942
                 LEGAL\43556046\ 1
      Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 14 of 16 Page ID #:124


        1 director, or managing agent. Defendant did not employ any such person with conscious
        2   disregard of the rights and safety of others, nor did it authorize or ratify any wrongful conduct

        3   which may be the basis for an award of punitive damages. To the extent any of the wrongful

        4   conduct Plaintiff alleges in her First Amended Complaint occurred, these acts were neither

        5   performed nor ratified by any of Defendant's managing agents, directors, or officers. See

        6   White v. Ultramar, Inc. 21 Cal. 4th 563 (1999).

        7
        8                              THIRTY-FIFTH AFFIRMATIVE DEFENSE

        9                           (Plaintiff Not Entitled to Punitive Damages)

       10           Defendant alleges that Plaintiff's claim for punitive damages is barred because, at the

       11   time of the alleged acts giving rise to Plaintiff's claim for punitive damages, Defendant had

       12   implemented one or more policies that prohibited the alleged acts and/or otherwise made

       13   good faith efforts to comply with applicable law.

       14
a:     15                             THIRTY-SIXTH AFFIRMATIVE DEFENSE
0
z
z
0
(.)    16                                         (Excessive Fines)
0
z
w
N
0
(.)
       17           Defendant alleges that an award of civil penalties under the circumstances of this case

       18   would constitute an excessive fine and otherwise would be in violation of Defendant's due

       19   process and other rights under the United States Constitution and the California Constitution.

       20
       21                                    RESERVATION OF RIGHTS

       22
       23           Defendant has not yet completed a thorough investigation and study or completed

       24   discovery of all facts and circumstances of the subject matter of the First Amended Complaint,

       25   and, accordingly, reserves the right to amend, modify, revise or supplement this Answer, and

       26   to plead such further defenses and take such further actions as it may deem proper and

       27   necessary in its defense upon the completion of said investigation and study.

       28
                                                        13
                                 DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                  FIRST AMENDED COMPLAINT- Case No: 19STCV32942
            LEGAL\43556046\ 1
          Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 15 of 16 Page ID #:125


            1           WHEREFORE, Defendant prays for judgment as follows:

            2                      1.   That Plaintiff takes nothing by this action;

            3                      2.   That the First Amended Complaint be dismissed in its entirety with

            4                           prejudice, and judgment entered in favor of Defendant;

            5                      3.   That Defendant be awarded its costs of suit;

            6                      4.   That Defendant be awarded its attorneys' fees according to proof; and

            7                      5.   That the Court award Defendant such other and further relief as the Court

            8                           may deem proper.

            9
                 Dated: November 5, 2019                               COZEN O'CONNOR
           10

           11

           12
                                                                           ichele Ballard Miller
           13                                                            Nicole Herter Perkin
                                                                         Attorneys for Defendant
           14                                                            G/0 MEDIA, INC.
a:   §     15
0 ~
z:,
z <J)
0 w
(.) ii!    16
Ol
z    z
 ~ .:i
 08
(.) g:
           17
     ~

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                                  14
                                        DEFENDANT G/O MEDIA, INC.'S ANSWER TO PLAINTIFF'S
                                         FIRST AMENDED COMPLAINT- Case No: 19STCV32942
                LEGAL\43556046\1
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-6 Filed 11/06/19 Page 16 of 16 Page ID #:126



                                                                              1                                    PROOF OF SERVICE
                                                                              2

                                                                              3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                              4        At the time of service, I was over 18 years of age and not a party to this action. I
                                                                                am employed in the County of Los Angeles, State of California. My business address is
                                                                              5 Wilshire Palisades Building, 1299 Ocean Avenue, Suite 900, Santa Monica, CA 90401-

                                                                              6 1000.

                                                                              7        On November 5, 2019, I served true copies of the following document(s) described
                                                                                as DEFENDANTS' ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT on the
                                                                              8 interested parties in this action as follows:

                                                                              9         VIA U.S. MAIL
                                                                             10         Claire E. Cochran                                    Plaintiff
                                                                                        claire@clairecochranlegal.com                        Nadine Jarrard
                                                                             11         Natalie Xifo
                                                                                        LAW OFFICES OF CLAIRE COCHRAN, PC
                                                                             12         100 Pine Street, Ste 1250
                 1299 OCEAN AVENUE, SUITE 900




                                                                                        San Francisco, CA 94111
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                             13

                                                                             14         Telephone: (415) 580-6019

                                                                             15
                                                                                        BY MAIL: I enclosed the document(s) in a sealed envelope or package
                                                                             16 addressed to the persons at the addresses listed in the Service List and placed the
                                                                                envelope for collection and mailing, following our ordinary business practices. I am
                                                                             17
                                                                                readily familiar with the practice of Cozen O’Connor for collecting and processing
                                                                             18 correspondence for mailing. On the same day that correspondence is placed for
                                                                                collection and mailing, it is deposited in the ordinary course of business with the United
                                                                             19 States Postal Service, in a sealed envelope with postage fully prepaid. I am a resident or
                                                                                employed in the county where the mailing occurred. The envelope was placed in the mail
                                                                             20 at Santa Monica, California.

                                                                             21        I declare under penalty of perjury under the laws of the State of California that the
                                                                             22 foregoing  is true and correct.

                                                                             23         Executed on November 5, 2019, at Santa Monica, California.

                                                                             24

                                                                             25                                                   Olivia Jaramillo
                                                                             26

                                                                             27

                                                                             28

                                                                                                                              3
                                                                                                                      PROOF OF SERVICE
